Title: From George Washington to Colonel Roswell Hopkins, 22 July 1778
From: Washington, George
To: Hopkins, Roswell


          
            Sir
            Head Quarters White plains 22d July 1778.
          
          I recd yours of yesterday informing me of your having been stationed at King’s Ferry
            before Colonel Spencers arrival there. Be pleased to
            send for the Cloathes and Tents of the Men under your command, to Fort Arnold, and after
            they have recd them, let them march to Camp under the care of proper Officers that they
            may join the Regiments of the State to which they belong. When they arrive, the
            commanding Officer must report them to me. I am Sir Yr &c.
        